DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
. Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 109770437 or CN 108095197.
Regarding claim 1, CN 109770437 discloses a magnetic drive pumping apparatus for electronic cigarette liquids, comprising: a magnetic drive micro-pump (101), wherein the magnetic drive micro-pump (101) comprises a housing body (5) and a pump body (6), a pump diaphragm (10) is arranged inside the housing body (5), and a pump chamber (7) is formed between the housing body (5) and the pump diaphragm (10); a valve seat (1) and a valve diaphragm (2) are set in the pump body (6), the pump diaphragm (10), the valve seat (1) and the valve diaphragm (2) jointly define a flow channel (4) of electronic cigarette liquids; one end of the flow channel is an inlet (9) of electronic cigarette liquids, and the other end of the flow channel is an outlet (8) of electronic cigarette liquids; the pump diaphragm (10) is fixed with a permanent magnet (11), and an inner wall of the housing body (5) is fixed with an electromagnet (12) corresponding to the permanent magnet (11); and a liquid storage element (102); wherein the liquid storage element (102) comprises a liquid tank (3) and an air vent (14); and the inlet (9) of electronic cigarette liquids is connected to the liquid tank (3) for liquids to pass through.
Regarding claim 1, CN 108095197 discloses magnetic drive pumping apparatus for electronic cigarette liquids, comprising: a magnetic drive micro-pump (101), wherein the magnetic drive micro-pump (201, 202) comprises a housing body  and a pump body (305), a pump diaphragm (102) is arranged inside the housing body, and a pump chamber (103) is formed between the housing body and the pump diaphragm (102); a valve seat (104B) and a valve diaphragm (102) are set in the pump body, the pump diaphragm (102), the valve seat (104B) and the valve diaphragm (102) jointly define a flow channel  of electronic cigarette liquids (311); one end of the flow channel is an inlet (201) of electronic cigarette liquids, and the other end of the flow channel is an outlet (202) of electronic cigarette liquids; the pump diaphragm (102) is fixed with a permanent magnet (see claim 6), and an inner wall of the housing body (305) is fixed with an electromagnet  corresponding to the permanent magnet; and a liquid storage element (304); wherein the liquid storage element comprises a liquid tank (103) and an air vent; and the inlet (201) of electronic cigarette liquids is connected to the liquid tank (103) for liquids to pass through.
Regarding claim 2, CN108095197 discloses an outlet (202) of electronic cigarette liquids is connected to an atomizer.
Regarding claim 3, CN108095197 discloses the outer wall of the housing body (305) is fixed with annular electrodes or the housing body (305) is fixed with pine-shaped or chip-shaped contact electrodes, so that the magnetic drive micro-pump is connected to a power supply and a control system (306).
Regarding claim 4, CN108095197 discloses the outer wall of the housing body (305) is provided with a wiring duct, and wires are contained in the wiring duct, and the wires are configured to connect the magnetic drive micro-pump (201, 202) to the annular electrodes.
Regarding claim 5, CN 108095197 discloses the flow channel of electronic cigarette liquids is non- linear (see abstract).
Regarding claim 6, CN108095197 discloses the magnetic drive pumping apparatus for the electronic cigarette liquids (see abstract).
Regarding claim 7, CN108095197 discloses outlet of electronic cigarette liquids is connected to an atomizer (see chamber: 302 or claim1).
Regarding claim 8, CN108095197 discloses an outer wall of the housing body is fixed with a plurality of annular electrodes or the housing body is fixed with a plurality of pine-shaped or chip-shaped contact electrodes, so that the magnetic drive micro-pump is connected to a power supply and a control system (see abstract).
Regarding claim 9, CN 108095197discloses the outer wall of the housing body is provided with a wiring duct, and a plurality of wires are contained in the wiring duct, and the plurality of wires are configured to connect the magnetic drive micro-pump (202) to the plurality of annular electrodes (313).
Regarding claim 10, CN108095197 discloses the flow channel of electronic cigarette liquids is non-linear (see abstract or claims). 
                                       Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jean F. Duverne whose telephone number is (571) 272-2091.  The examiner can normally be reached on 9:00-5:30, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE S LUEBKE can be reached on (571)272-2009.
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEAN F DUVERNE/           Primary Examiner, Art Unit 2833                                                                                                                                                                                             	            06/28/2022